
	
		II
		109th CONGRESS
		2d Session
		S. 2677
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mr. Smith (for himself,
			 Mr. Menendez, Mr. Lieberman, Ms.
			 Snowe, Mr. Jeffords,
			 Mr. Kerry, Ms.
			 Cantwell, Mr. Salazar, and
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend the investment tax credit with respect to solar energy property and
		  qualified fuel cell property, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Securing America's Energy Independence
			 Act.
		2.Extension and
			 modification of investment tax credit with respect to solar energy property and
			 qualified fuel cell property
			(a)Solar energy
			 propertyParagraphs
			 (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) of the Internal Revenue Code of
			 1986 are each amended by striking 2008 and inserting
			 2016.
			(b)Eligible fuel
			 cell propertyParagraph
			 (1)(E) of section 48(c) of the Internal Revenue Code of 1986 is amended by
			 striking 2007 and inserting 2015.
			(c)Credits allowed
			 against the alternative minimum taxSection 38(c)(4)(B) of the Internal Revenue
			 Code of 1986 (defining specified credits) is amended by striking the period at
			 the end of clause (ii)(II) and inserting , and, and by adding at
			 the end the following new clause:
				
					(iii)the portion of the investment credit under
				section 46(2) as determined under section
				48(a)(2)(A)(i).
					.
			3.Extension and
			 modification of credit for residential energy efficient property
			(a)ExtensionSection 25D of the Internal Revenue Code of
			 1986 (relating to termination) is amended by striking 2007 and
			 inserting 2015.
			(b)Modification of
			 maximum creditParagraph (1)
			 of section 25D(b) of the Internal Revenue Code of 1986 (relating to
			 limitations) is amended to read as follows:
				
					(1)Maximum
				creditThe credit allowed
				under subsection (a) for any taxable year shall not exceed—
						(A)$1,000 with respect to each half kilowatt
				of capacity of qualified photovoltaic property for which qualified photovoltaic
				property expenditures are made,
						(B)$2,000 with respect to any qualified solar
				water heating property expenditures, and
						(C)$500 with respect to each half kilowatt of
				capacity of qualified fuel cell property (as defined in section 48(c)(1)) for
				which qualified fuel cell property expenditures are
				made.
						.
			(c)Credit allowed
			 against alternative minimum tax
				(1)In
			 generalSection 25D(b) of the
			 Internal Revenue Code of 1986 (as amended by subsection (b)) is amended by
			 adding at the end the following new paragraph:
					
						(3)Credit allowed
				against alternative minimum taxThe credit allowed under subsection (a) for
				the taxable year shall not exceed the excess of—
							(A)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
							(B)the sum of the credits allowable under
				subpart A of part IV of subchapter A and section 27 for the taxable
				year.
							.
				(2)Conforming
			 amendmentSubsection (c) of
			 section 25D of such Code is amended to read as follows:
					
						(c)Carryforward of
				unused creditIf the credit
				allowable under subsection (a) for any taxable year exceeds the limitation
				imposed by subsection (b)(3) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			
